701 F. Supp. 603 (1988)
AG-CHEM EQUIPMENT COMPANY, INC., a Minnesota corporation, on Behalf of its AGTEC DIVISION, Plaintiff,
v.
AVCO CORPORATION, a Delaware corporation, Stabilimenti Meccanici Vm, S.p.A., an Italian corporation, d/b/a Vm Group of America, Diesel Power Company, a Michigan corporation, and Engine Power Inc., a Wisconsin corporation, Defendants.
No. G86 37 CA 1.
United States District Court, W.D. Michigan, S.D.
November 23, 1988.
Craig H. Lubben, Kalamazoo, Mich., for plaintiff.
Thomas F. Blackwell, Phillip K. Mowers, Grand Rapids, Mich, for defendant Avco Corp.
Richard E. Rassel, Darlene M. Domanik, Detroit, Mich., for Stabilimenti Meccanici VM, S.p.A. and VM Group of America, Inc.
Howard S. Rosenberg, Detroit, Mich., for Diesel Power, Inc.
Daniel P. Fay, Pewaukee, Wis., for Engine Power Co.
Prior report: 666 F. Supp. 1010.

ORDER TO VACATE
HILLMAN, Chief Judge.
This matter having come on for hearing on Defendant Stabilimenti Meccanici VM S.p.A. and Defendant VM Group of America, Inc.'s Motion to Vacate Orders and for Reconsideration of Motion to Dismiss Defendants for Lack of Jurisdiction, and the Court having considered the matters filed by the parties and the arguments of counsel, and the Court being otherwise fully advised in the premises:
IT IS HEREBY ORDERED that the Court's opinion and order of July 24, 1987 *604 and the order of November 6, 1987 are hereby vacated.